

113 HR 3599 IH: To amend title XVIII of the Social Security Act with respect to payments to long-term care hospitals, and for other purposes.
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3599IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Fortenberry (for himself and Mr. Hall) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act with respect to payments to long-term care hospitals, and for other purposes.1.Relief for Medicare payments to long-term care hospitals(a)Application of 25 percent rule patient threshold payment adjustment(1)Extension of reliefIn implementing sections 412.534 and 412.536 of title 42, Code of Federal Regulations, for a 12-month cost reporting period beginning on or after October 1, 2013, the Secretary of Health and Human Services shall continue the same threshold payment adjustment percentages and exemptions as were established for the 12-month cost reporting periods beginning on or after October 1, 2012, in the same manner as was provided for in the rule published on August 31, 2012 (77 Federal Register 53258).(2)No application of rule to grandfathered LTCHsThe Secretary of Health and Human Services shall not apply sections 412.534 and 412.536 of title 42, Code of Federal Regulations, or any similar provisions to a long-term care hospital described in the second sentence of section 1886(d)(1)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(1)(B)).(3)New exclusion from calculation of the 25 percent ruleMedicare beneficiaries who were inpatients in a subsection (d) hospital within 1 day prior to their admission to a long-term care hospital described in section 1886(d)(1)(B)(iv)(I) of the Social Security Act (42 U.S.C. 1395ww(d)(1)(B)(iv)(I)) and who had a stay of more than 7 days in an intensive care unit identified in section 413.53(d) of title 42, Code of Federal Regulations, shall be excluded from the numerator of the 25 percent threshold applied under sections 412.534 and 412.536 of such title.(4)Effective dateThis subsection shall be effective on October 1, 2013.(b)Clarification of payments paid to long-Term care hospitals on an IPPS basis(1)Site neutral paymentsFor discharges occurring on or after October 1, 2014, payments made to long-term care hospitals described in section 1886(d)(1)(B)(iv)(I) of the Social Security Act (42 U.S.C. 1395ww(d)(1)(B)(iv)(I)) at amounts that are comparable or equivalent to amounts that are payable to a subsection (d) hospital, for short stay patients and under the 25 percent rules established under sections 412.529(d)(4), 412.534, and 412.536 of title 42, Code of Federal Regulations, shall be at amounts that are not less than would be paid to a subsection (d) hospital had it performed the same services.(2)Calculation of length of stay excluding cases paid on an IPPS basisFor discharges occurring on or after the date of the enactment of this Act, in calculating the length of stay requirement applicable to a long-term care hospital or satellite facility under section 1886(d)(1)(B)(iv)(I) of the Social Security Act (42 U.S.C. 1395ww(d)(1)(B)(iv)(I)) and section 1861(ccc)(2) of such Act (42 U.S.C. 1395x(ccc)(2)), the Secretary of Health and Human Services shall exclude any patient for whom payment is based on an amount that is comparable or equivalent to the amount payable to a subsection (d) hospital had such a hospital provided the same services.(3)Subsection (d) hospital definedIn this subsection, the term subsection (d) hospital has the meaning given such term in section 1886(d)(1)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(1)(B)).